DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
 Response to Amendments
	This office action responds to the amendments filed on September 17, 2021 for application 15/928,513.  Claims 1-2, 5, 9, 11, and 15 were amended, claim 7 was cancelled, and claims 1-2, 5-6, 8-12, and 15-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 11-12 of the Remarks that concerns the § 103 rejection of claim 1, the Applicant generally argues for the patentability of the previously presented claim 1 that has since been amended without specifically pointing out the limitations that are relevant (i.e., the entire claim is presented).  Accordingly, the Examiner views this section of the argument as a general 
Regarding the Applicant’s response at pages 12-13 of the Remarks that concerns the § 103 rejection, the Applicant argues that Shelton’s disclosure of “a confidence in ‘the verification of the identity of the user’ is “readily distinguishable from ‘identifying a confidence that the user providing the audible command is an authorized provider of the audible command.’”  The Examiner respectfully disagrees, as both squarely relate to a confidence involving a verification or authorization of a user, i.e., verification and authorization processes are conceptually related or equivalent within security.  Thus, when “the user provid[es] the audible command” and then a “confidence” is produced in relation to the user being “an authorized provider of the audible command,” that essentially serves as a “confidence” to the “verification of the identity of the user.”  Both are closely related, and to the extent some differences are “readily distinguishable,” these differences would be obvious to one skilled in the art and thus do not carry patentable weight.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”
	Regarding the Applicant’s response at pages 13-15 of the Remarks that concerns the § 103 rejection at it relates to the limitation of “privacy level,” the Examiner respectfully disagrees with the Applicant’s position.  As a basis for the argument, the 
	A fundamental aspect of an obviousness analysis is “ascertaining the differences between the claimed invention and the prior art.”  MPEP § 2141(II) (quoting 35 U.S.C. § 103).  Within the Applicant’s argument associated with the limitation of “privacy level,” the Applicant focuses on various features of the Ben-Dor disclosure.  These features, however, are not relevant to the obviousness analysis because they are not claimed.  The teaching of Ben-Dor that is relevant, as it is recited in each of the independent claims, is the limitation of “privacy level.”  
	 The Examiner notes that incorporating various “levels” into security systems is well known within the art of computer security and not likely to serve as a basis for patentability.  Indeed, within the three references cited in the § 103 rejection of the independent claims (i.e., claims 1, 11, and 20), Shelton teaches “an access level of the user,” Shelton at Col. 2:40; Ben-Dor teaches “a privacy level or security level associated with the content,” Ben-Dor at ¶ [0028]; and Gaeta teaches an “authentication level associated with the request,” Gaeta at Col. 7:1-2.  Thus, the Examiner respectfully maintains—and in contrast to the Applicant’s contention at page 15 of the Remarks that 
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 depends upon claim 7, which was cancelled.  The Examiner further notes that claim 16, which mirrored claim 7, was not cancelled.  Appropriate correction is required.
Claims 1, 11, and 21 are objected to because of the following informalities:  “a higher privacy level” is recited twice, thus an antecedent basis issue exists.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
I.  § 112(a) Rejection, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.  New Matter Involving “Grouped” and “Sub-Groups”
Independent claims 1, 11, and 20, and thus each of the dependent claims 2, 5-6, 8-10, 12, and 15-19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 
Each of the independent claims recite “… stored keywords within the higher privacy level are ranked and grouped….”  The Examiner concludes that the limitation of “grouped,” encompasses new matter.  As an initial issue that suggests the existence of new matter but is not determinative in and of itself, the word “group,” or any variation thereof, is not specifically recited within the context of the stored keywords.  See, e.g., ¶¶ [0033]-[0034] of PG-PUB US 2019/0294766.  The specification is seemingly silent as to how the keywords are grouped, and one is left to wonder how ranking the keywords is different than grouping the keywords.  In some circumstances, if one ranks elements, then one implicitly groups the elements, i.e., a rank of 1 implies the element belongs to group 1, a rank of 2 implies the element belongs to group 2, and so forth.  
Given this relationship between ranking and grouping and the disclosure seemingly being silent as to the specifics of the grouping, to the extent the grouping of keywords extends beyond the ranking of keywords as claimed, that grouping of keywords comprises new matter because it is not disclosed in the application as filed.  Or in other words, ranking and grouping are conceptually similar, and to the extent a difference exists between ranking and grouping, that difference comprises new matter because the specification fails to explain that difference.
	Similarly, “sub-groups” are recited in each of the independent claims without any explicit recitation or associated explanation within the relevant portion of the 
	The Examiner notes, however, the recitation of “sub-thresholds,” which perhaps is providing the impetus for the claiming of sub-groups.  Accordingly, this § 112(a) rejection may be overcome by amending the claims to eliminate the limitations relating to groups and sub-groups and to couch the claimed subject matter with respect to sub-thresholds as disclosed in the specification.
B.  New Matter Involving “Confidence”
	Independent claims 1, 11, and 20, and thus each of the dependent claims 2, 5-6, 8-10, 12, and 15-19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the independent claims recite “confidence” in the following four contexts: 1) “…different thresholds of a confidence value...”
2) “…a confidence of the information handling device…”
3) “…a higher confidence level that the user is an authorized provider…”, and
4) “…a confidence of the information handling device…” (i.e., this limitation is mentioned twice).

B.  § 112(b) Rejection, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 11, and 20, and thus each of the dependent claims 2, 5-6, 8-10, 12, and 15-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Within each of the independent claims, “a confidence of the information handling device” is mentioned twice, i.e., “a” is used twice to introduce the same limitation.  Accordingly, each of the independent claims are indefinite, especially within the context that the specification cannot be referenced to assess the manner in which “confidence” relates to the “handling device” (i.e., this rejection of indefiniteness is related to the issue of new matter). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1, 5-6, 8-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 10,019,561, “Shelton”) in view of Ben-Dor et al. (US 2019/0279615, “Ben-Dor”), and further in view of Gaeta et al. (US 10,972,458, “Gaeta”).
Regarding Claim 1
Shelton discloses
A method (abstract, Fig. 5) comprising: 
receiving, at an information handling device (Fig. 1, Col. 5:12-27, i.e., any of devices 110A-M), an audible command from a user (Fig. 5, Col. 14:49-15:17, an audible command] from the user. The voice interaction could be received from a mobile device, a landline, etc.”); 
1 … by determining the at least one word corresponds to one or more stored keywords (Col. 4:16-38, “The previously recorded [and stored] samples of the person saying these words [that act as keywords] may be used to create a voice profile that can be used to determine a confidence level in the verification of the user's identity;” see also Ben-Dor ¶ [0049], i.e., “For example, the digital assistant service may determine that a high privacy level or a low privacy level is associated with verbal command 128 based on analysis of one or more of the following: one or more words or phrases in verbal command 128,”), …2
3 … that the user providing the audible command is an authorized provider of the command (Col. 15:18-45, “Determining activity access level operation 535 determines an access level required for a requested activity. Decision operation 540 determines whether the user access level meets or exceeds the access level required for an activity” and thus is an authorized provider of the command), 
4 …, 
5 …; 
authenticating the user prior to performing a function associated with the audible command (Fig. 5, Col. 15:29-45, “Upon determining that the user access level meets or exceeds the access level required for the activity [or a function], authenticating operation 545 authenticates the user and performs the activity.”), 
6 …; and 
responsive to identifying the confidence is lower than the threshold…7 (Fig. 5, Col. 15:18-45, “Upon determining that the user access level fails to meet or exceed the access level required for the activity, receiving/prompting operation 550 receives or prompts for additional interactions. Additional interactions [that serve as user authentication input] may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user.”). 
Shelton doesn’t disclose
	1 identifying a privacy level of at least one word within the audible command corresponds to a higher privacy level…, 
2 …, each of the one or more stored keywords being associated with one of a first privacy level and a higher privacy level,
3 wherein stored keywords within the higher privacy level are ranked and grouped, based upon privacy levels within the higher privacy level, into sub-groups having different requirements for user authentication input and different thresholds of a confidence value corresponding to a confidence of the information handling device…,
4 wherein the stored keywords having a higher ranking correspond to the information handling device needing a higher confidence level that the user is an authorized provider,
5 wherein determining the user is an -2-Atty. Docket No. RPS920180003USNP(710.578)authorized provider is based upon authenticating the user in view of the requirements for user authentication within a corresponding sub-group,
6 wherein the authenticating comprises determining the sub-group of the at least one word and identifying a confidence of the information handling device that the user providing the audible command is an authorized provider of the audible command;
7 … corresponding to the sub-group, prompting a user to provide user authentication input based upon the requirements for user authentication input corresponding to the sub-group.
Ben-Dor, however, discloses
	1 identifying a privacy level of at least one word within the audible command (Shelton Fig. 5, Col. 14:49-15:17) corresponds to a higher level… (¶ [0049], “For example, the digital assistant service may determine that a high privacy level or a low privacy level is associated with verbal command 128 based on analysis of one or more of the following: one or more words or phrases in verbal command 128;” see also Shelton, Col. 4:16-38, Fig. 5, and Col. 14:49-15:17, where at least one word is used to determine an “access level” to within a degree of confidence), 
2 …, each of the one or more stored keywords being associated with one of a first privacy level and a higher privacy level (¶ [0049], “For example, the digital assistant service may determine that a high privacy level or a [first] low privacy level is associated with … one or more words…”),
4 wherein the stored keywords having a higher ranking correspond to the information handling device...a (¶ [0049], i.e., “For example, the digital assistant service may determine that a high privacy level [having a higher ranking] or a low privacy level is associated with … one or more [stored key]words…,” ),
6 wherein the authenticating comprises determining the sub-group of the at least one word (¶ [0049], i.e., different words of an audible command are associated with different levels; and Gaeta Col. 8:38-55 that establishes different authentication levels comprising sub-group[s]) and…b;
Gaeta, however, discloses
3 wherein stored keywords within the higher privacy level are ranked and grouped (Col. 7:1-43, “At step 204, the authentication server may determine an authentication level associated with the request [that consists of words and may contain keywords].  The user may request services that involve different levels of risk [or privacy level[s], one of which is the higher privacy level]. The authentication server may categorize the requests into different [and therefore ranked] authentication levels [with each authentication level possessing a group[] of associated keywords]. If the request is in higher risk, the authentication server may conduct a higher level of authentication;” and “The authentication server may have an authentication database that stores a list [or group] of known keywords of the commands and the corresponding authentication level. To identify the operations associated with the commands, the authentication server may parse the words of the computer readable request, and compare the parsed words to the list of [stored] keywords in the database.”), 
based upon privacy levels within the higher privacy level (Col. 8:6-16, “Different requests may have different threshold values;” and Col. 8:38-55, “The authentication server may design a set of security challenges for each authentication level. For a higher authentication level, the corresponding security challenges are more complicated with more private and confidential information,” i.e., multiple levels exist, thus a number privacy levels can be used to create the higher privacy level, noting there is nothing within the claims that distinguishes the difference between the first privacy level, the higher privacy level, and the privacy levels, except one privacy level is higher), into sub-groups having different requirements for user authentication input and different thresholds (Col. 8:38-55, “At step 210, the authentication server may present security challenges corresponding to the authentication level. The authentication server may design a set of security challenges for each [sub-group[]] authentication level. For a higher authentication level [that comprises one of the sub-groups], the corresponding security challenges [as user authentication input] are more complicated [and thus have different thresholds] with more private and confidential information.”) of a confidence value corresponding to a confidence of the information handling device… (Col. 8:38-55, “The authentication server may further display the queried security challenges on the electronic client device through the graphic user interface. The user may input answers to the security challenges on the graphic user interface;” and see Shelton Col. 13:65-14:10, “Authenticating operation 430 first identifies the user (e.g., by identifying a device [that establishes a confidence value associated with the information handling device], receiving information, etc.)…”),
a …needing a higher confidence level that the user is an authorized provider (Col. 7:12-43, “The identified commands may be of different risk levels;” and Col. 8:38-55, “At step 210, the authentication server may present security challenges corresponding to the authentication level. The authentication server may design a set of security challenges for each authentication level.  For a higher authentication level, the corresponding security challenges are more complicated with more private and confidence level[s], including a higher confidence level that employs more complicated challenges),
5 wherein determining the user is an -2-Atty. Docket No. RPS920180003USNP(710.578)authorized provider is based upon authenticating the user in view of the requirements for user authentication within a corresponding sub-group (Col. 8:38-55, “At step 210, the authentication server may present security challenges corresponding to the authentication level. The authentication server may design a set of security challenges for each authentication level. For a higher authentication level, the corresponding security challenges are more complicated with more private and confidential information,” i.e., for any set of challenges associated with an authentication level of a user, the resulting authentication will involve determining the user is an authorized provider … within a corresponding sub-group as defined by that particular set of challenges),
b …identifying a confidence of the information handling device that the user providing the audible command is an authorized provider of the audible command (Col. 8:38-55, “The authentication server may further display the queried security challenges on the electronic client device through the graphic user interface. The user may input answers to the security challenges on the graphic user interface;” and see Shelton Col. 13:65-14:10, “Authenticating operation 430 first identifies the user (e.g., by identifying a device [that establishes a confidence value associated with the information handling device], receiving information, etc.)…”)
7 … corresponding to the sub-group (Fig. 2, Col. 8:6-16, “At step 206, the authentication server may check if the authentication level [with “each authentication level” establishing corresponding sub-group[s]] satisfies a threshold.”), prompting a user to provide user authentication input based upon the requirements for user authentication input corresponding to the sub-group (Fig. 2, Col. 8:38-55, “At step 210, the authentication server may present security challenges corresponding to the authentication level [or related sub-group].”).
Regarding the combination of Shelton and Ben-Dor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication system of Shelton to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a system that differed from the claimed system by the substitution of some component, and more specifically, Shelton discloses an authentication system with an access level feature that differs from the claimed invention that possesses a privacy level feature, where the privacy level feature substitutes for the access level feature of Shelton;
2) the substituted component of the privacy level feature was known in the art, as demonstrated by Ben-Dor; and
3) one of ordinary skill in the art could have substituted one known element (the privacy level feature of Ben-Dor) for another (the access level feature of Shelton) and the results would have been predictable to one of ordinary skill in the art.  

	Regarding the combination of Shelton-Ben-Dor and Gaeta, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Shelton-Ben-Dor to have included the privacy level feature of Gaeta. One of ordinary skill in the art would have been motivated to incorporate the privacy level feature of Gaeta because Gaeta discusses the problem of multi-tier authentications as being too restrictive and overly burdensome, see Gaeta Col. 1:56-64, and Gaeta provides a solution involving “a more efficient and secure anti-fraud system and method that would allow an authentication server to determine the authentication level based on the command of the user's request and require the user to provide an appropriate amount of credentials corresponding to the request's authentication level.”  See Gaeta Col. 2:3-8.
Regarding Claim 5
Shelton in view of Ben-Dor, and further in view of Gaeta (“Shelton-Ben-Dor-Gaeta”), discloses the method of claim 1, and Shelton further discloses 
wherein the user authentication input is at least one input selected from the group consisting of biometric input, password input, and additional voice input (Fig. 5, Col. 15:18-45, “Upon determining that the user access level fails to meet or exceed the access level required for the activity, receiving/prompting operation 550 receives or prompts for additional interactions. Additional interactions [that serve as user authentication input] may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user.”).
Regarding Claim 6
Shelton-Ben-Dor-Gaeta discloses the method of claim 5, and Shelton further discloses 
further comprising notifying the user that the function cannot be performed responsive to determining that the received user authentication input does not match stored user authentication data (Fig. 5, Col. 15:18-45, “Upon determining that the user access level fails to meet or exceed the access level required for the activity, receiving/prompting operation 550 receives or prompts [or notif[ies] the user] for additional interactions.”).
Regarding Claim 8
Shelton-Ben-Dor-Gaeta discloses the method of claim 7, and Shelton further discloses 
wherein the authenticating comprises an authentication requirement and further comprises adjusting the authentication requirement based on the confidence level (Fig. 6, Col. 15:65-16:55, “If the access level of the user does not meet or exceed the access level required for the activity, determining operation 640 determines additional information needed and how to collect the information. Additional information [as an authentication requirement] may include a fingerprint, retinal scan, eye movements, device fingerprint, browsing history, etc.,” i.e., the “additional information” as an authentication requirement was based on the confidence level of the user not being met at step 630).
Regarding Claim 9
Shelton-Ben-Dor-Gaeta discloses the method of claim 8, and Shelton further discloses
wherein the authentication requirement comprises at least two authentication types (Fig. 6, Col. 15:65-16:55, “Additional information [as an authentication requirement] may include a fingerprint, retinal scan, eye movements, device fingerprint, browsing history [as at least two authentication types]”).
Regarding Claim 16 (noting this claim corresponds to cancelled claim7)
Shelton-Ben-Dor-Gaeta discloses the information handling device of claim 11, and Shelton further discloses
wherein the higher …1 level comprises at least two higher …1 levels, each of the at least two higher privacy levels being associated with a confidence level different from any other of the at least two higher privacy levels (Col. 7:59:-8:10, “A confidence in the verification may be calculated, which can be used to determine an access level of the user;” and Fig. 6, Col. 15:65-16:55, “If the access level of the user does not meet or exceed the access level required for the activity [which suggests the existence of higher levels],” and “Based on the confidence level, an access level of the user may be determined in determining access level operation 620. If the confidence level is high, the access level for the user may high, allowing the user to partake in higher risk activities,” noting that the “loop” of Fig. 6 in itself indicates the existence of various relationships between higher access/privacy levels (step 620) and confidence levels (step 615)).
Ben-Dor further discloses
	1 …privacy levels… (¶ [0049])

Regarding Independent Claims 11 and 20
With respect to independent claims 11 and 20, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 11 and 20. Therefore, claims 11 and 20 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 15 and 17-19
With respect to dependent claims 15 and 17-19, a corresponding reasoning as given earlier for dependent claims 5 and 8-10 applies, mutatis mutandis, to the subject matter of claims 15 and 17-19. Therefore, claims 15 and 17-19 are rejected, for similar reasons, under the grounds set forth for claims 5 and 8-10.
B.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Ben-Dor and Gaeta, and further in view of Kumar et al. (US 10,097,499, “Kumar”).
Regarding Claim 2
Shelton-Ben-Dor-Gaeta discloses the method of claim 1, and Shelton further discloses 
wherein the identifying comprises…1 (Figs. 2 & 5, Col. 14:49-15:45; and Ben-Dor ¶ [0049]) 
Shelton-Ben-Dor-Gaeta doesn’t disclose
1 …accessing a list of stored domains, each of the stored domains being associated with a first privacy level or a higher privacy level.
Kumar, however, discloses
1 …accessing a list of stored domains, each of the stored domains being associated with a first privacy level or a higher privacy level (Col. 8:46-67, “At 502 the device may determine whether the message is a private message. For example, the device can analyze the words of a text message to determine whether the text message includes private words, such as “medication,” “test results,” “sex,” etc. [where these words form a domain having a higher privacy level]. In various embodiments, the device can determine information about the sender of the message, and the privacy level of the message can be based on the sender information,” i.e., Shelton and Ben-Dor disclose the use of words to determine an access/privacy level, and Kumar extends the list of words to create a set of associate words, or a domain, where a particular type of domain leads to a different privacy level).
	Regarding the combination of Shelton-Ben-Dor-Gaeta and Kumar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton-Ben-Dor-Gaeta to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base system, namely the word-based (i.e., word, clause, phrase, etc.) authentication system of Shelton-Ben-Dor, upon which the claimed invention can be seen as an “improvement” through the use of associated word sets (i.e., domains);

3) one of ordinary skill in the art could have applied the known improvement technique of applying the associated word sets as domains to the base system, or word-based authentication system of Shelton-Ben-Dor, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claims 12 
With respect to claim 12, a corresponding reasoning as given earlier for claim 2 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claims 2. 
C.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Ben-Dor and Gaeta, and further in view of Aissi (US 2014/0143149 “Aissi”).
Regarding Claim 10
Shelton-Ben-Dor-Gaeta discloses the method of claim 1, and Ben-Dor further discloses 
further comprising performing, responsive to determining that the privacy level corresponds to the first privacy level (¶ [0049], i.e., the lower privacy level is determin[ed] based upon a spoken “word”), …1.
Shelton-Ben-Dor-Gaeta doesn’t disclose
	1 … a function associated with the audible command without authenticating the user.
Aissi, however, discloses
1 … a function associated with the audible command without authenticating the user (Fig. 3, at least ¶¶ [0055]-[0057], “for a contextual value between 50 and 70, a low level restricted access to an application in the set 302 may be authorized,” with a low “contextual value” not requiring additional authentication to achieve a higher privacy level, and at this “low” first privacy level, a function, such as “Play music,” is performed, where it would be obvious to one skilled in the art to not authenticate the user for function with a low to no privacy level, as this is an inefficient use of the user’s time and computing resources, see Aissi ¶ [0003].  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.” ).
Regarding the rationale to combine Shelton and Ben-Dor, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
	Regarding the combination of Shelton-Ben-Dor-Gaeta and Aissi, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Shelton-Ben-Dor-Gaeta to have included the no-authentication feature as suggested by Aissi. One of ordinary skill in the art would have been motivated to incorporate because no-authentication feature of Aissi because Aissi teaches “different authentication checks to allow access to various resources on the mobile device may cause unnecessary burden on the user 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491